3Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to because of the following informalities: in line 1 of claim 5, “injected molded” should be “injected-molded lens”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Partron (KR 10-2017-0068082 A; cited by the applicant) in view of Yamaguchi et al. (US 2010/0045963 A1).
Partron teaches an electronic device (e.g., as shown in fig. 1 and 2), comprising: a substrate (100); an optical sensor device including at least one light-emitting element (200, 300) and a light- receiving element (400), the optical sensor device mounted on the substrate (as shown in fig. 1 and 2); and an injection-molded lens (600 including 610, 620, and 630; note, the molding process described on page 11 is considered to be a kind of injection molding process) coupled to the substrate and covering the optical sensor device (as shown in fig. 1 and 2), wherein patterns (see page 12, para. 3) are integrally formed in at least a portion of the injection-molded lens, the patterns affecting transmission of light of at least one wavelength band to improve an optical efficiency of the transmitted light (see page 12, para. 4).
Partron fails to teach that the injection-molded lens is spaced apart from the optical sensor device by a set distance.
Yamaguchi et al. teach a similar electronic device and further teach having a molded lens (4) spaced apart from the optical sensor (3) device by a set distance (as shown in fig. 2).
It would have been obvious to persons having ordinary skill in the art to use the lens position of Yamaguchi et al. in the device of Partron so that the injection-molded lens is spaced apart from the optical sensor device by a set distance because Yamaguchi et al. teach that this would have provided for improved alignment of the lens to the optical sensor (e.g., see para. 0035).
Regarding claim 2, both Parton (in fig. 1 and 2) and Yamaguchi et al. (in fig. 2) teach that the injection-molded lens includes a top part disposed above a top face of the optical sensor device, and a 
Regarding claim 3, Partron teaches that the patterns are formed in at least one of a top face and a bottom face of the top part of the injection-molded lens (610, 620; see page 12, para. 3).
Regarding claim 4, Yamaguchi et al. teach that the injection-molded lens includes an opaque color which selectively transmits at least a part of the transmitted light (see “visible light cut off” in para. 0054).
Regarding claim 5, Yamaguchi et al. teach that the injection-molded lens includes a color corresponding to a wavelength band of the at least one light-emitting element included in the optical sensor device (see “visible light cut off” in para. 00543).
Regarding claim 6, the lenses of Yamaguchi et al. shown in fig. 2 are considered to be a kind of prism lenses (see also fig. 9B for an additional kind of prism lens).
Regarding claim 7, Yamaguchi et al. teach that the patterns formed on at least one of the top face and the bottom face of the top part of the injection-molded lens (as shown in fig. 9B) include a saw-blade structure including a plurality of ridges, wherein the ridges are set at different angles relative to one another according to the at least one light wavelength band of the light-emitting element.
Regarding claim 8, both Partron (see page 12, para. 4) and Yamaguchi et al. (e.g., see para. 0073) teach that the patterns improve the optical efficiency of the transmitted light depending on the light wavelength band of the at least one light-emitting element included in the optical sensor device.
Regarding claim 9, Partron teaches that the light-emitting element includes at least one of a first diode (200) that emits light of a first wavelength band, and a second diode (300) that emits light of a second wavelength band, and wherein the injection-molded lens includes at least one of a first set of patterns for enhancing transmission of the light of the first wavelength band, and a second set of 
Regarding claim 10, Partron teaches that the first set of patterns are formed in a first area of the injection-molded lens corresponding with disposition of the first diode, and the second set of patterns are formed in a second area of the injection-molded lens corresponding with disposition of the second diode (note two DOE patterns for the corresponding lenses on page 12, para. 3);
Regarding claim 11, Partron teach that the injection-molded lens includes first patterns formed in an area in which the at least one light-emitting element is located (page 12, para. 3), but fails to teach second patterns formed in an area in which the light-receiving element is located.  Yamaguchi et al. teach having second patterns (see fig. 9B) formed in an area in which the light-receiving element is located (as shown in fig. 8).  It would have been obvious to persons having ordinary skill in the art to incorporate the second patterns of Yamaguchi et al. into the device of Partron because Yamaguchi et al. teach that this would have provided for reducing focal distance as desired so as to reduce the size of the device (see para. 0073).
Regarding claim 12, it noted that claim 12 contains the same features as claims 1 and 2 and is obvious over the applied references for the same reasons thereof.  Claim 12 additionally recites a circuit board.  The substrate 100 of Partron is a kind of circuit board (see the last paragraph on page 8).   Also, Yamaguchi et al. show a circuit board in fig. 2 (e.g., 6).
Claim 13 contains limitations from claims 4 and 6 and is obvious over the applied prior art for the same reasons thereof.
Claim 14 contains limitations from claims 3 and 8 and is obvious over the applied prior art for the same reasons thereof.
Claim 15 contains limitations from claim 8 and is obvious over the applied prior art for the same reasons thereof.

Claim 17 contains limitations from claim 10 and is obvious over the applied prior art for the same reasons thereof.
Claim 18 contains limitations from claim 11 and is obvious over the applied prior art for the same reasons thereof.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   The additional references made of record disclose electronic devices and lenses of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R. LEE whose telephone number is (571)272-2477.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on (571) 272- 2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/JOHN R LEE/Primary Examiner, Art Unit 2878